The plaintiff in error in its second motion for a rehearing is insisting for the first time that this court, on the evidence in the record, should reduce the assessments from 30 to 25 percent of the value of the credits, under the rule announced in the case of Montgomery v. Suttles, 191 Ga. 781. The trial court expressly invited the plaintiff in error to avail itself of this right and it declined to do so, and in the motion for a rehearing it is said that "had the plaintiff in error done so, this would have been to renounce the claim of discrimination based upon the length of time covered by the assessments, the imposition of interest and penalties, which plaintiff in error declined to do." We leave the plaintiff in error in the position it voluntarily assumed.
The other questions discussed in this motion for a rehearing have already been sufficiently dealt with in the opinion.
Motion for rehearing denied.